    Case 1:19-cr-00340-AJT Document 2 Filed 09/25/19 Page 1 of 11 PageID# 2




                    IN THE UNITED STATES DISTRICT COURT FOR TH
                                EASTERN DISTRICT OF VIRGINIA
                                                                                        SEP 2 5 20I9 HJl
                                                                                 CLHRK. R R, DiSlRICT COURT
                                       Alexandria Division                          A I CV A          M-




UNITED STATES OF AMERICA
                                                  UNDER SEAL
              V.

                                                  Case No. 1:19-mj-416(IDD)
JOHN JACOB STAPLETON,

                   Defendant.


AFFIDAVIT IN SUPPORT OF A CRIMINAL COMPLAINT AND ARREST WARRANT

       I, Paul J. Fisher, being first duly sworn, hereby depose and state as follows:

                        INTRODUCTION AND AGENT BACKGROUND


       1.      I am a Special Agent with the Federal Bureau of Investigation ("FBI"), and have

been since August 2012. I am currently assigned to the FBI's Washington Field Office, Northem

Virginia Resident Agency, and I work on a squad that investigates narcotics trafficking and

criminal enterprises.

       2.      I have investigated violations offederal and state narcotics laws. I have conducted

and participated in numerous narcotics investigations resulting in the arrest and conviction ofdrug

distributors and seizure of controlled substances. Many ofthese investigations have involved the

distribution and use ofheroin,a Schedule I controlled substance. I have received extensive training

in drug identification, drug distribution methods,and drug enforcement techniques from both state

and federal agencies. As a result, I am familiar with the use, effects, distribution techniques,

appearance, and method of manufacture of controlled substances, including cocaine, crack

cocaine, methamphetamine, and heroin.

       3.      I have participated in the execution of numerous search warrants and have sworn

to numerous affidavits in support of arrest warrants and search warrants for illegal narcotics.
    Case 1:19-cr-00340-AJT Document 2 Filed 09/25/19 Page 2 of 11 PageID# 3




paraphernalia related to the use of illegal narcotics, monies or proceeds derived from the sale of

narcotics, and records, ledgers, and documents pertaining to the purchase and sale of controlled

substances.



         4.    This affidavit is being submitted in support of a criminal complaint and arrest

warrant for JOHN JACOB STAPLETON ("STAPLETON") for his role in a conspiracy to

distribute heroin, a Schedule I controlled substance, resulting in serious bodily injury and death,

in violation of21 U.S.C. §§ 841 and 846.

         5.    The information contained in this affidavit is based upon my personal knowledge

ofthis investigation, as well as the observations ofother law enforcement officers and information

from confidential witnesses involved in this investigation. All observations referenced in this

affidavit that were not personally made by me were related to me, directly or indirectly, by the

persons who made such observations.

         6.    This investigation made use of cooperating individuals ("CIs"). Throughout this

affidavit, all CIs will be referred to in the m2isculine regardless of actual gender.

         7.    Since this affidavit is being submitted for the limited purpose of obtaining a

criminal complaint and arrest warrant, it is not intended to include every fact and matter observed

by me or known to the government. I have set forth only those facts necessary to support probable

cause.



                                       PROBABLE CAUSE


         8.    In or around April 2016, the FBI, the Loudoun County Sheriffs Office("LCSO")

and the Leesburg Police Department ("LPD") began an investigation into STAPLETON's

involvement in a conspiracy to distribute heroin in Loudoun County, Virginia, located in the

Eastern District ofVirginia. Throughout the investigation,law enforcement interviewed numerous
    Case 1:19-cr-00340-AJT Document 2 Filed 09/25/19 Page 3 of 11 PageID# 4




individuals, including but not limited to, Cooperating Individual-1 ("CI-l"),^ CI-2,^ and CI-3^
regarding STAPLETON's involvement in the conspiracy and E.L.'s death.

                                          EX.'s DEATH


        9.       On March 18,2016,LCSO detectives responded to CI-1's residence in Round Hill,

Virginia, in the Eastern District of Virginia, based on a reported death. At the scene, law

enforcement discovered the body of the victim, E.L. There were no obvious signs of trauma.

E.L.'s body was examined by a forensic pathologist and E.L.'s blood and vitreous humor'^ were
examined by a forensic toxicologist. The forensic toxicologist determined that E.L.'s blood and

vitreous humor each contained a combination of morphine and 6-acetylmorhpine. I know from

 my training and experience and involvement in this investigation that the presence of morphine

and 6-acetylmorphine in blood and other bodily fluids indicate the use of heroin. Upon receiving



'CI-1 began cooperating with law enforcement in 2016 and pled guilty to obstructing justice in
the Eastem District of Virginia in June 2017. CI-1 received a sentence reduction for cooperating
with the government. Pursuant to the cooperation agreement, CI-1 is subject to breach if CI-1
provides false information. CI-1 is an admitted drug user and has past state misdemeanor and
felony convictions for drug trafficking offenses. CI-1 has provided information that has led to the
arrest and prosecution of other defendants. CI-l's information has been corroborated by law
enforcement and has proven to be accurate. Based on the forgoing I consider CI-1 to be reliable.

 2 CI-2 has been cooperating with law enforcement since 2017. CI-2 has prior state drug convictions
 and probation violations. CI-2 is an admitted drug user. CI-2's information has been corroborated
 by law enforcement and has proven to be accurate. CI-2's information has led to the successful
 prosecution ofothers. Based on the forgoing, I consider CI-2 to be reliable.

 ^ CI-3 has been cooperating since 2018 following his guilty plea to conspiracy to distribute heroin
 resulting in death in the Eastem District of Virginia. CI-3 has prior state felony and misdemeanor
 dmg trafficking charges. CI-3's information has been corroborated by law enforcement and has
 proven to be accurate. Based on the forgoing, I consider CI-3 to be reliable.

   I know from my training and experience that vitreous humor is a fluid contained inside the eye.
 I further know from my training and experience that it is often tested along with blood in suspected
 overdose deaths to determine whether narcotics contributed to the serious bodily injury and death
 ofthe victim.
    Case 1:19-cr-00340-AJT Document 2 Filed 09/25/19 Page 4 of 11 PageID# 5




these results and comparing them to the other pathological findings, the forensic pathologist

determined, on May 3, 2016, that E.L. died from accidental heroin poisoning. As part of my

involvement in this investigation, I reviewed the results of E.L.'s autopsy and confirmed that this

was his declared cause of death.

                                      INTERVIEW OF S.C.


       10.     On or about March 18, 2016, LCSO detectives spoke with E.L.'s sister, S.C. S.C.

explained that she dropped E.L. off at work on March 17,2016, and that she picked E.L. up from

work later that evening. She further stated that she delivered E.L. to CI-1's residence in Round

Hill, Virginia. S.C. stated that she provided E.L. with car rides because he did not have a

driver's license. S.C. also explained that she feared E.L. was seeking to spend time with CI-1 so

that they could use drugs together.

                                      INTERVIEWS OF CI-1


        11.    On March 18, 2016, LCSO detectives spoke with CI-1, who stated that E.L. and

CI-1 were together on the evening ofMarch 17,2016. E.L. slept at CI-l's house that evening, and

on March 18, 2016, CI-1 found E.L. dead in a guest bedroom in the residence and contacted

emergency services.

        12.    LCSO detectives again interviewed CI-1 at his residence on March 21,2016. CI-1

told LCSO detectives that E.L. asked CI-1 to purchase a user-quantity of heroin and provided CI-

1 $175.00 for the purchase. CI-1 admitted that he arranged to buy heroin from STAPLETON. CI-

1 recalled that he traveled with another individual (hereinafter,"CI-2") to Leesburg, Virginia, in

the Eastern District of Virginia,to purchase heroin. CI-1 explained that he conducted the purchase

with STAPLETON and went home where he provided the heroin to E.L. CI-1 explained that he

woke up the following day and found E.L., unresponsive, on the bedroom floor. CI-1 and CI-2,
    Case 1:19-cr-00340-AJT Document 2 Filed 09/25/19 Page 5 of 11 PageID# 6




who was still at CI-l's house that morning, located E.L.'s phone and wallet. CI-1 admitted that

he deleted text messages from E.L.'s phone and his (CI-1's) phone pertaining to the transaction.

       13.    LCSO detectives interviewed CI-1 again at his residence on March 29,2016. CI-1

again admitted that he purchased heroin from STAPLETON the evening before E.L.'s death. CI-

1 further added that an additional co-conspirator(hereinafter,"CI-3")accompanied STAPLETON

and that the transaction took place in CI-3's car and in CI-3's neighborhood. CI-1 added that he

and E.L. went to sleep at approximately 4:00 a.m. on March 18, 2016, after E.L. used the heroin.

CI-1 recalled locating E.L in the late morning / early afternoon the same day. CI-1 admitted that

he did not originally discuss CI-3's involvement in the transaction because CI-3 was dating one of

CI-1's fiiends, and he did not want to implicate him.

       14.     CI-1 pled guilty to obstruction of justice on June 15, 2017. Law enforcement

interviewed CI-1 on June 29, 2017. During that interview, CI-1 admitted that he contacted

STAPLETON in an attempt to purchase heroin. CI-1 further admitted that on the day of the

transaction STAPLETON told him "we're not gonna be back until later." CI-1 explained that he

understood this to mean that STAPLETON and CI-3 would be back later that day with heroin. CI-

1 further explained that STAPLETON contacted him later that day to let him know that they

(STAPLETON and CI-3) were returning with heroin. According to CI-1, he and CI-2 drove to CI-

3's neighborhood, where CI-1 purchased the heroin inside CI-3's vehicle. According to CI-1,

STAPLETON and CI-3 were both inside the car. CI-1 purchased a quantity of heroin from

STAPLETON while CI-3 watched. CI-1 admitted that he, CI-2, and E.L. all used the heroin at CI-

l's residence. CI-1 again explained that he last saw E.L. alive around 4:00 a.m. following the

purchase, and that he found him dead later that same day.
   Case 1:19-cr-00340-AJT Document 2 Filed 09/25/19 Page 6 of 11 PageID# 7




         15.   Law enforcement interviewed CI-1 again on July 18, 2018. CI-1 admitted to

purchasing heroin from STAPLETON on several prior occasions. CI-1 noted that he usually paid

STAPLETON $100 per gram. CI-1 also identified a photograph of STAPLETON.

                                   INTERVIEWS OF CI-2


         16.   Law enforcement interviewed CI-2 on March 18, 2016. During this initial

interview, CI-2 denied knowing whether E.L. or CI-1 used narcotics immediately prior to E.L.'s

death.


         17.   Law enforcement interviewed CI-2 again on March 21,2016. In this interview, CI-

2 admitted that he drove CI-1 to obtain drugs from CI-3 in Leesburg, Virginia. CI-2 further

admitted that he saw CI-3's vehicle at the deal location in Leesburg. CI-2 also noted that there

was another individual in CI-3's vehicle that CI-2 could not clearly see. CI-2 stated that CI-1

conducted the transaction inside CI-3's vehicle and that afterwards they returned to CI-1's home.

         18.   On or about August 31, 2017, law enforcement interviewed CI-2 again regarding

his knowledge ofthe events leading up to E.L.'s death. CI-2 admitted that he drove himself and

CI-1 to CI-3's neighborhood in Leesburg to conduct the transaction. CI-2 again recalled that he

saw CI-3's vehicle arrive at the deal location and that CI-1 entered that vehicle to conduct the

transaction. CI-2 recalled that when CI-1 exited CI-3's vehicle, he had heroin. CI-2 confirmed

that he, CI-1, and E.L. used that same heroin at CI-l's residence later that evening. CI-2 further

explained that the next day, he and CI-1 found E.L. dead. CI-2 specifically recalled that E.L.'s

body was cold to the touch when he discovered him.

                                    INTERVIEW OF CI-3


         19.   On November 30,2016, CI-3 pled guilty to conspiracy to distribute heroin resulting

in the serious bodily injury and death of E.L. Following his plea, law enforcement interviewed
    Case 1:19-cr-00340-AJT Document 2 Filed 09/25/19 Page 7 of 11 PageID# 8




CI-3 about, inter alia, the events leading up to E.L.'s death. CI-3 admitted that he and

STAPLETON regularly traveled together to obtain heroin from suppliers in Baltimore, Maryland.

He further admitted that he and STAPLETON would pool their money so they could purchase at

least 10 grams of heroin per trip. CI-3 estimated that he and STAPLETON made approximately

20 trips to acquire this quantity of heroin. CI-3 also admitted that he would occasionally direct

customers to STAPLETON when he was unavailable.

       20.     CI-3 recalled the evening when he and STAPLETON traveled to Baltimore to

obtain heroin, a portion of which STAPELTON thereafter provided to CI-1 inside his(CI-3's)car.

CI-3 further recalled that he contacted CI-1 and told him to meet them (CI-3 and STAPLETON)

in his (CI-3's) neighborhood to conduct the deal. CI-3 further recalled seeing CI-1 arrive in CI-

2's car. CI-3 further recdled that STAPLETON drove his (CI-3's) car to the deal, and that CI-1

purchased approximately $300 worth of heroin from STAPLETON.

                       EXAMINATION OF CI-3's CELLULAR TELEPHONE

       21.     In June 2018, law enforcement executed a search warrant on a cellular telephone

belonging to CI-3. CI-3 saved the contact name "JOHN"in association with a telephone number

ending in 5042. On April 19, 2017, Verizon Wireless responded to an administrative subpoena

for subscriber information for the number ending in 5042. According to Verizon Wireless, that

number was subscribed to "John Stapleton." The following communications were extracted from

the cellular device:


       22.     On March 21, 2016, CI-3 and the telephone number ending in 5042, belonging to

STAPLETON,exchanged the following text messages:

       CI-3: Yo what u doin today
   Case 1:19-cr-00340-AJT Document 2 Filed 09/25/19 Page 8 of 11 PageID# 9




       STAPLETON: I just left ur hood I was goima hyu but my mom called for me—I'm wher

       fir a min then nothing

       CI-3: Whatudoin


       STAPLETON: not much


       CI-3:1 was tryin to go down again today

       STAPLETON:I got like 1.5 I want to move before I go bk up

       CI-3: So then no?

       STAPLETON:I dunno it eld go in the next hr u know how it is I eld be looking to go later

       or it may b tin

       CI-3: Is it the really good shit or the okay shit

       STAPLETON: Fire


       CI-3: I'm tryin to get back down there before the dude runs out ofit

       23.    Based on my training and experience and knowledge ofthis investigation,I believe

that STAPLETON and CI-3 were discussing a potential trip to purchase heroin. Additionally, I

believe STAPLETON was trying to sell 1.5 grams of heroin before traveling again, and that the

heroin STAPLETON possessed was strong.

       24.     On March 26, 2016, CI-3 and telephone number ending in 5042, belonging to

STAPLETON,exchanged the following text messages:

       STAPLETON: Yo hey I'm just getting up but I can come down now if ur looking to go

       CI-3: All good. Ya c'mon

       CI-3: What are u tryin to get

       STAPLETON: I dunno 5
   Case 1:19-cr-00340-AJT Document 2 Filed 09/25/19 Page 9 of 11 PageID# 10




      25.     Based on my training and experience and knowledge ofthis investigation,I believe

STAPLETON and CI-3 were discussing a fixture purchase of5 grams of heroin.

      26.     On April 13, 2016, CI-3 and telephone number ending in 5042, belonging to

STAPLETON,exchanged that following text messages:

       CI-3: Yo. Omw to city now. If u leave now and meet me there u can throw down ur loot

       with me


       CI-3: From jay

       CI-3: I'll be there in a an hour


       CI-3:1 would suggest ujump on this

       STAPLETON: Don't have any $ sorry

       CI-3: U don't have to apologize. Was trying to do u a favor. Why don't u have any money

       STAPLETON: Only have like a cpl hundred bucks atm waiting for a cpl checks to clear

       CI-3: Aight

       CI-3: If u got 220 u can get 2

       STAPLETON: Ya I do fuck it I'll come up

       27.     Based on my training and experience and knowledge ofthis investigation,I believe

STAPLETON and CI-3 were discussing a future purchase of2 grams of heroin for $220.00.1 also

believe CI-3 referenced one oftheir Baltimore-based sources ofsupply: "jay."

                            INTERVIEW OF JOHN STAPLETON

       28.     During the pendency ofthis investigation, I learned that STAPLETON suffered a

medical emergency that required his hospitalization in South Florida. In July 2019,1 directed a

fellow FBI special agent to determine if STAPLETON was well enough to be interviewed and if

so,to gauge his willingness to be interviewed. On or about July 17, 2019, an FBI Special Agent
  Case 1:19-cr-00340-AJT Document 2 Filed 09/25/19 Page 10 of 11 PageID# 11




interviewed STAPLETON at a Starbucks coffee shop in Port Saint Lucie, Florida. Before

beginning the interview, the special agent informed STAPLETON that the interview was

voluntary and that he was free to leave at any point. During that interview, STAPLETON

admitted that his heroin usage caused him to experience a stroke, which required his

hospitalization for several months. STAPLETON explained that he was working part-time at a

pool service company owned by his girlfriend's father. STAPLETON also stated that he planned

to open his own pool business in the future. STAPLETON further admitted that he knew CI-3

and that he met CI-3 through CI-3's girlfiiend at a drug rehabilitation facility. STAPLETON

admitted that CI-3 sold heroin and that he(STAPLETON)purchased heroin from him (CI-3) on

several occasions. STAPLETON denied having ever sold drugs, pooling his money with others

to purchase drugs, or traveling with CI-3 to obtain drugs. STAPLETON also denied knowing

CI-1 or E.L.




                                               10
  Case 1:19-cr-00340-AJT Document 2 Filed 09/25/19 Page 11 of 11 PageID# 12




                                        CONCLUSION


       29.    Based on the information provided in this affidavit, I submit that probable cause

exists to believe that STAPLETON and others did unlawfully, knowingly, and intentionally

combine, conspire, and agree with others to distribute a mixture and substance containing a

detectable amount of heroin, a Schedule I controlled substance, resulting in the serious bodily

injury and death of E.L., in violation of 21 U.S.C. §§ 841(a)(1) and^6.



                                                           *aul J. Fisher, Special Agent
                                                          Federal Bureau ofInvestigation




Sworn and subscribed to before me the      day of September, 2019.


                                     Jim                   /S/
                                                    Ivan D. Davis
                                          United States Magistrate Judge




                                              11
